Citation Nr: 1501660	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  99-09 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for an eye disability other than dry eye, including as due to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and F.E.




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from October 1959 to September 1962 and from January to October 1968. 
 
This case initially came to the Board of Veterans' Appeals (Board) from April 1999, April 2003, and April 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and Montgomery, Alabama. 

In the April 1999 decision, the RO denied entitlement to service connection for a bilateral eye disability. 

In the April 2003 decision, the RO granted service connection for degenerative osteoarthritis of the lumbar spine and assigned an initial disability rating of 10 percent, effective August 28, 1998. 

In the April 2006 decision, the RO denied entitlement to service connection for Type II diabetes mellitus. 

Jurisdiction over the Veteran's claims has remained with the RO in Montgomery, Alabama. 

In August 2001, the Veteran testified during a hearing at the RO before the undersigned. A transcript of the hearing is of record.

In November 2001 and July 2003, the Board remanded the issue of entitlement to service connection for a bilateral eye disability to the RO for further development.  The Board's July 2003 decision, in part, denied service connection for diabetes with impotence.

In February 2005, the Board, in part, remanded the matter of entitlement to service connection for a bilateral eye disability to the RO for further development. 

In January 2008, the Veteran testified during a personal hearing at the RO, and a transcript of that hearing is of record. 

In August 2009, the Board, in pertinent part, granted the Veteran's petition to reopen his previously denied claim for service connection for diabetes mellitus, but denied the underlying service connection claim and denied service connection for a bilateral eye disability.  

The Veteran appealed the Board's August 2009 decision to the United States Court of Appeals for Veterans Claims (court).  In October 2010, the court vacated the Board's decision and remanded the case for readjudication in compliance with directives specified in a September 2010 Joint Motion for Partial Remand filed by counsel for the Veteran and the VA secretary.  

In February 2011, the Board remanded the Veteran's claims to the Agency of Original Jurisdiction (AOJ) for further development.

In a March 2013 decision, the Board, in pertinent part, granted service connection for dry eyes and denied service connection for diabetes mellitus and an eye disability other than dry eyes.

The Veteran appealed that part of the Board's March 2013 decision that denied service connection for diabetes mellitus and an eye disability other than dry eyes to the court.  In a June 2014 Memorandum Decision, the court vacated the Board's decision and remanded the claims to the Board, finding that the record raised the theory that the Veteran's diabetes mellitus was aggravated by his service-connected degenerative osteoarthritis of the lumbar spine with multiple levels of degenerative disc disease (back disability). 

In the Introduction to its March 2013 decision, the Board noted that the issues of whether new and material evidence was received to reopen claims for service connection for hypertension, bilateral hearing loss, tinnitus, high cholesterol, and a stomach disability, and entitlement to service connection for a lung disability, and headaches, claimed as due to service-connected degenerative osteoarthritis of the lumbar spine with multiple levels of degenerative disc disease, were raised by the record, but were not adjudicated by AOJ.  The Board referred the matters to the AOJ for appropriate action.  A June 20, 2013 AOJ memorandum acknowledged the newly raised issues.  There is no indication in the record that the AOJ has yet considered these claims and they are, again referred for appropriate development and adjudication.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the its Memorandum Decision, the court found evidence that the Veteran controlled the severity of his diabetes mellitus for a time through exercise, and evidence that he was restricted in his ability to exercise because of his service-connected back disability.  See June 24, 2014 Memorandum Decision at page 81.

The court cited VA spine examination findings indicating that the Veteran required assistance with activities of daily living from his wife, required assistance in getting dressed, and that his gait could not be checked because of his back disability.  Id.  See April 23, 2008 VA spine examination report at page 1.

This evidence was found to raise a theory that the Veteran was unable to control his diabetes mellitus as he had in the past with exercise because the effects of his service-connected back disability prevented him from exercising.  Id.  The court concluded that the record reasonably raised the matter of aggravation of the Veteran's diabetes by his service connected back disability, that the Board failed to address in its March 2013 decision.  Id, 38 C.F.R. § 3.310 (2014).

A medical opinion is needed as to whether the diabetes was aggravated by the service connected back disability. 

The Board finds that a VA examination is necessary to determine whether the Veteran's service-connected back disability aggravated his diabetes mellitus.

The Veteran's claim for an eye disability other than dry eyes is also claimed as secondary to diabetes mellitus.  The diabetes claim is inextricably intertwined with the eye claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) overruled on other grounds by Tyrues v. Shinseki, 23 Vet. App. 166 (2009) (en banc), aff'd 631 F.3d 1380, 1383 (Fed. Cir. 2011), vacated and remanded for reconsideration, 132 S.Ct. 75 (2011) modified, 26 Vet. App. 31 (2012).  The Board will defer consideration of the Veteran's claim for service connection for an eye disability other than dry eyes, pending the receipt of the evidence requested below.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a physician to determine the etiology of his current diabetes mellitus.  The examiner should review the claims folder.  The physician-examiner should address the following:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's current diabetes mellitus was caused (in whole or in part) by his service-connected lumbar spine disability?

b. If not caused by the back disability, is it at least as likely as not (50 percent probability or more) that the Veteran's current diabetes mellitus was aggravated (made worse) by his service-connected lumbar spine disability?  In rendering an opinion, the examiner is particularly requested to address the theory that the Veteran was unable to control his diabetes as he was in the past because the effects of his service-connected back disability prevent him from exercising.

c. If there was aggravation, is there medical evidence created prior to the aggravation, or at any time between the aggravation and the current level of disability that shows a baseline of diabetes prior to aggravation?

The examiner should provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

